—Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Goldberg, J.), imposed January 4,1993.
Ordered that the sentence is affirmed.
We find that the defendant’s purported waiver of her right to appeal her sentence was not valid (see, People v DeSimone, 80 NY2d 273, 282-283). We have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.